Citation Nr: 1415576	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

Following the November 2011 supplemental statement of the case, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2013).

As to the issue of service connection for a back disorder, the May 2009 rating decision addressed the issue as involving the Veteran's petition to reopen a previously denied and unappealed July 1965 rating decision. However, the record suggests that Veteran's May 1965 original claim for service connection was not adjudicated claim under 38 C.F.R. § 3.156.  To the contrary, a letter sent by the RO to the Veteran in July 1965 stated that it would postpone making a decision on his claim for 60 days.  No further rating decision was issued.  Accordingly, the Board has recharacterized the issue on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to service.

2.  In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a cervical spine disorder and peripheral neuropathy of the bilateral lower extremities was requested.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  38 C.F.R. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for a cervical spine disorder and peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran testified at his December 2013 Board hearing that his tinnitus began in service when he worked as a detailed gunner on a cargo ship.  He testified that the ringing in his ears had been constant since that time.  In a December 2014 statement he indicated that he worked on the gun crew and although he had substantial noise exposure, no hearing protection was provided.

Although there is no evidence of complaints of tinnitus in service, the Veteran is credible to report ringing in his ear since service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim is granted.  38 U.S.C.A. § 5107 (West 2002).

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in December 2013 from the Veteran that he was withdrawing the appeal of entitlement to service connection for a cervical spine disorder and peripheral neuropathy of the bilateral lower extremities and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal for entitlement to service connection for a cervical spine disorder is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.  

REMAND

The Veteran testified that he injured his lumbar spine in service when he fell loading ammunition aboard a vessel in 1945.  The Veteran also provided a statement from a service colleague noting recalling the Veteran's in-service injury and a statement from the Veteran's ex-wife. The record also contains medical evidence indicating that the Veteran had a laminectomy in 1964. 

In March 2009 an examiner offered a nexus opinion, but did not provide a rationale and only stated the Veteran's back complaints were "at least possibly related" to in service injuries.  This opinion is vague and conclusory and on remand the Veteran should be afforded a VA examination to determine if he has a lumbar spine disorder that is related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private records for his lumbar spine disorder.  The Veteran should be asked to include addresses for all identified providers. 

After securing the necessary authorization, the private treatment records should be requested.  If any records are not available, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disorder.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder.

The examiner should state whether the Veteran has a lumbar spine disorder that is related to service. 

The examiner should consider the following:

* The Veteran and his friend have stated that he fell while loading ammunition crates onboard the S.S. Arizpa.  

* While not dispositive as to the issue of causality, the Veteran's pre-separation medical examination found no musculoskeletal abnormalities. 

* The Veteran has stated that he attempted to play college football and bowl after separation from service, but his back injury prevented him from doing so.

* The Veteran's ex-wife submitted a statement noting his back spasms, limp, and back pain from at least 1956 forward.

* Dr. J.P. submitted a statement in April 1965 noting the Veteran had been treated from August 1953 to 1964 for back pain.  

* The Veteran received surgery in 1964 for a degenerated lumbar disc.

* The Veteran currently has been diagnosed with moderate and severe stenosis of the lumbar spine.  

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


